DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to RCE filed on 08/17/2021.
As per instant Examiner Amendment, Claims 1, 5, 11, 15 and17-18 have been amended. Claims 2-4 have been cancelled without prejudice. Claim 22 have been added.
Claims 1 and 5-22 have been examined and are pending in this application. 
Claims 1, 11 and 17 are independent.
Claims 1 and 5-22 are allowed

Examiner Amendments


An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Guttenberg, Jacob (Reg. No 79039), and conducted a telephone interview on 12/07/2021. During the interview, the Examiner proposed an examiner amendment to the claims with some minor amendments for better clarity of the claims’ scope, and for putting the application in condition for allowance. Authorization for this Examiner's Amendment was given 


Amendments to the Claims:

Please replace claims 1 and 5-22 as following:

Claim 1.	(Currently Amended) A system comprising: 
a data storage device configured to store encrypted data that has been encrypted by performing first exclusive OR (XOR) operations using a one-time pad, wherein the one-time pad is a portion of key material that is equal to a size of unencrypted data used to generate the encrypted data; and
a virtual zeroisation (VZ) storage device coupled to the data storage device for receiving the encrypted data, wherein the VZ storage device comprises:
a storage device configured to store the key material for decrypting data; 
a data encryption unit coupled to the storage device and configured to use the one-time pad to decrypt the encrypted data by performing second XOR operations between the encrypted data and the one-time pad, generate plain text data, and overwrite, on the storage device, the one-time pad with the plain text data; and
a storage device erase unit coupled to the storage device and configured to erase the plain text data stored in the storage device after the plain text data has been read-out from the storage device.
Claim 2.	(Canceled) 
Claim 3.	(Canceled)
Claim 4.	(Canceled) 
, or random numbers generated using a random number generator on the VZ storage device.
Claim 6.	(Previously Presented) The system of claim 1, further comprising:
a cache device coupled to the VZ storage device and configured to temporarily store the plain text data read out from the VZ storage device; and
a cache device controller coupled to the cache device and configured to control operations of the cache device.
Claim 7.	(Previously Presented) The system of claim 6, wherein the cache device is a volatile memory device.
Claim 8.	(Previously Presented) The system of claim 6, wherein the control operations are time-based, and the cache device is configured to erase the temporarily stored plain text data when a predetermined time duration has expired.
Claim 9.	(Previously Presented) The system of claim 6, wherein the control operations are operation-based, and the cache device is configured to erase the temporarily stored plain text data when a predetermined number of read-back operations has been executed.
Claim 10.	(Previously Presented) The system of claim 6, wherein the control operations are event-based, and the cache device is configured to erase the temporarily stored plain text data when a predetermined event is detected.
Claim 11.	(Currently Amended) A system comprising: 
a virtual zeroisation (VZ) storage device comprising an encryption unit and configured to store a key material;
and to provide the sequence of random binary signals to the VZ storage device, wherein the VZ storage device is configured to encrypt the key material by performing a first exclusive OR (XOR) function between the key material and the sequence of random binary signals to obtain an encrypted key material that is stored in the VZ storage device; and 
a first exclusive OR (XOR) circuit coupled to the VZ storage device and the random number generator and configured to:
receive the encrypted key material from the VZ storage device;
receive the sequence of random 
perform [[an]] a second XOR operation between the sequence of random 
Claim 12.	(Previously Presented) The system of claim 11, further comprising:
a cache device coupled to the VZ storage device and configured to temporarily store the recovered key material; and
a cache device controller coupled to the cache device and configured to control operations of the cache device.
Claim 13.	(Original) The system of claim 12, wherein the cache device is a volatile memory device.
Claim 14.	(Previously Presented) The system of claim 12, wherein:
the control operations are time-based so that the cache device erases the temporarily stored recovered key material when a predetermined time duration has expired; or
the control operations are read-back-based so that the cache device erases the temporarily stored recovered key material when a predetermined number of read-back operations has been executed; or
the control operations are event-based so that the cache device erases the temporarily stored recovered key material when a predetermined event is detected.

a nonvolatile memory device containing encrypted data to be decrypted; and
a second XOR circuit configured to decrypt the encrypted data using the recovered key material to obtain plain text data. 
Claim 16.	(Previously Presented) The system of claim 15, further comprising: 
a cache device coupled to the second XOR circuit and configured to temporarily store the decrypted data; and
a cache device controller coupled to the cache device and configured to control operations of the cache device.
Claim 17.	(Currently Amended) A system comprising: 
a cache device for temporarily storing unencrypted data to be encrypted in volatile memory;
a virtual zeroisation (VZ) storage device coupled to the cache device and configured to encrypt the unencrypted data 
a cache device controller coupled to the cache device configured to control a data flow between the cache device and the VZ storage device; and
a configuration device coupled to the cache device controller and configured to limit a number of times the temporarily unencrypted data in the cache device can be read out from the cache device, 
wherein the VZ storage device comprises:
 a data encryption unit coupled to the cache device and configured to encrypt data received from the cache device  by performing an exclusive OR (XOR) operations using a one-time pad, wherein the one-time pad is a portion of key material that is equal to a size of the data received from the cache device; and

configured to store the key material[[,]] and to  comprising the one-time pad.
Claim 18.	(Currently Amended) The system of claim 17, wherein the configuration device is further configured to limit a time duration the temporarily stored unencrypted data is kept in the cache device.
Claim 19.	(Original) The system of claim 18, further comprising an event detection device having one or more sensors configured to indicate a detection of an event.
Claim 20.	(Previously Presented) The system of claim 19, wherein the event is one of a supply voltage variation exceeding a predetermined voltage range, a temperature change exceeding a predetermined temperature range, a tampering attempt, and an error in the cache device controller, the configuration device, and the VZ storage device.
Claim 21.	(Previously Presented) The system of claim 1, wherein the storage device erase unit is configured to verify that the storage device is securely erased. 
Claim 22.	(New)	The system of claim 1, wherein the data encryption unit comprises a hardware or software logic for performing encryption. 



Response to Arguments/Remarks
Claim 1 and 5-22 are allowed

Examiner’s Statement of reason for Allowance
Claims 1 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

 The closest prior art, as previously recited, are Kariman (US 20150244520), Cornelius (US 6363152), Shrinivasan (US 20140122867), NAGAO (US 20180322024), Kariman (US 20150229621), Hirota (US 6606707) in which, Kariman discloses protection of information in communication channels between a sender and a communication server and a communication server and a receiver, and wherein a Vernam cypher and one time pad personal encryption keys of a sender and a receiver are used for encrypting transmitted data. Cornelius discloses one time pad encryption and decryption apparatus with methods for encrypting and decrypting data wherein a one-time random number pad provides high security encryption. The random number sequence is encrypted using DES, RSA or other technique and embedded in the message as a function of the random pad itself. This generates an encryption message that is impervious to attempts to directly decode the message text as the message is randomly dispersed throughout a message and the message contains as much quasi-random data as text. Shrinivasan discloses automated encryption and decryption of user data across tiered self-encrypting storage devices is disclosed. A storage tier is created using self-encrypting devices. NAGAO discloses each storage apparatus comprises a memory including a management information storage area for storing management information and a cache area for storing cache 
	However, none of Kariman (US 20150244520), Cornelius (US 6363152), Shrinivasan (US 20140122867), NAGAO (US 20180322024), Kariman (US 20150229621), Hirota (US 6606707), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and  Claim 111 and Claim 17. For example, none of the cited prior teaches or suggest the steps of Claim 1 and Claim 11 and Claim 20: a data storage device configured to store encrypted data that has been encrypted by performing first exclusive OR (XOR) operations using a one-time pad, wherein the one-time pad is a portion of key material that is equal to a size of unencrypted data used to generate the encrypted data; and a virtual zeroisation (VZ) storage device coupled to the data storage device for receiving the encrypted data, wherein the VZ storage device comprises: a storage device configured to store the key material for decrypting data; a data encryption unit coupled to the storage device and configured to use the one-time pad to decrypt the encrypted data by performing second XOR operations between the encrypted data and the one-time pad, generate plain text data, and overwrite, on the storage device, the one-time pad with the plain text data; and a storage device erase unit coupled to the storage device and configured to erase the plain text data stored in the storage device after the plain text data has been read-out from the storage device.
a random number generator coupled to the VZ storage device and configured to generate a sequence of random binary signals and to provide the sequence of random binary signals to the VZ storage device, wherein the VZ storage device is configured to encrypt the key material by performing a first exclusive OR (XOR) function between the key material and the sequence of random binary signals to obtain an encrypted key material that is stored in the VZ storage device; and  a first exclusive OR (XOR) circuit coupled to the VZ storage device and the random number generator and configured to: receive the encrypted key material from the VZ storage device; receive the sequence of random binary signals from the random number generator; and perform a second XOR operation between the sequence of random binary signals and the encrypted key material to recover the key material in the VZ storage device. 
a cache device for temporarily storing unencrypted data to be encrypted in volatile memory; a virtual zeroisation (VZ) storage device coupled to the cache device and configured to encrypt the unencrypted data; a cache device controller coupled to the cache device configured to control a data flow between the cache device and the VZ storage device; and a configuration device coupled to the cache device controller and configured to limit a number of times the temporarily unencrypted data in the cache device can be read out from the cache device, wherein the VZ storage device comprises: a data encryption unit coupled to the cache device and configured to encrypt data received from the cache device by performing an exclusive OR (XOR) operations using a one-time pad, wherein the one-time pad is a portion of key material that is equal to a size of the data received from the cache device; and a storage unit coupled to the data encryption unit and configured to store the key material, and to store the encrypted data in the consumed portion of the key material comprising the one-time pad.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/C.W./Examiner, Art Unit 2439   
    

	/JAMES R TURCHEN/Primary Examiner, Art Unit 2439